Citation Nr: 0105473	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  94-17 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to VA outpatient dental treatment.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from January 1951 to 
October 1952. 

This case comes to the Board of Veterans' Appeals (Board), in 
part, from a November 1996 RO rating decision which granted 
service connection for PTSD and assigned a 10 percent rating; 
the veteran appealed for a higher rating.  By the same rating 
decision, the RO denied a total disability rating based on 
individual unemployability (TDIU rating), and the veteran 
appealed such decision.  This case also comes to the Board 
from a February 1997 rating decision which denied entitlement 
to VA outpatient dental treatment.  In February 2000, the RO 
assigned a higher rating of 30 percent for PTSD, and the 
veteran continues to appeal for an even higher rating.

Given that the present Board decision results in a total 
schedular rating for PTSD, the TDIU issue is moot and will 
not be addressed.  VAOPGCPREC 6-99.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD renders him 
demonstrably unable to obtain or retain employment, and the 
PTSD produces total occupational and social impairment.

2.  The veteran claims entitlement to VA outpatient dental 
treatment.  The present Board decision results in a total 
compensation rating for service-connected disability.  






CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).

2.  The veteran is eligible for Class IV VA outpatient dental 
treatment, as he has service-connected disability rated 100 
percent.  38 U.S.C.A. § 1712(a)(1)(G) (West 1991 & Supp. 
2000); 38 C.F.R. § 17.161(h) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service in the Army from 
January 1951 to October 1952.  He served in the infantry in 
Korea and his decorations indicate he engaged in combat.

A review of his service medical records shows that on his 
preinduction examination in November 1950, no teeth were 
listed as missing and there were no dental defects or 
diseases found.  The veteran entered active duty in January 
1951.  Shortly thereafter, in early February 1951, he was 
hospitalized for about a week with a diagnosis of anxiety 
reaction, manifested by neurocirculatory asthenia; he gave a 
history of nervousness before service and also indicated that 
he had married just before service and had to leave his wife 
at home.  Later service medical records show no psychiatric 
problems.  An August 1951 dental record contains a chart of 
the mouth which contains entries which appear to indicate 
some kind of problem with wisdom teeth numbers 1 and 16, and 
it was also indicated that wisdom tooth number 17 was missing 
(the Board has converted tooth numbers to the current 
numbering system).  On separation medical examination in 
October 1952, teeth 1, 16, and 17 were listed as missing, and 
teeth 2, 5, 12, 13, 18, 19, 29, 30, 31, and 32 were listed as 
restorable.  It was also noted that dental treatment was 
necessary.  The service separation examination shows a normal 
psychiatric system.

By an August 1954 rating decision, the RO granted service 
connection for pulmonary tuberculosis, and assigned a total 
rating while the disease was active.  The tuberculosis later 
became inactive, and the rating was gradually reduced to 
noncompensable (although special monthly compensation 
continued).

There are no post-service medical records relating to a 
dental condition until many years after service.

Post-service medical records from 1955 and later show 
psychiatric disorders, including variously classified 
psychoses.

In August 1965, September 1985, and February 1989, the Board 
denied a claim (or application to reopen the claim) for 
service connection for a psychiatric disorder.  

In October 1990, the veteran filed a claim seeking service 
connection for a dental condition.  

In September 1991, the Board denied an application to reopen 
a claim for service connection for a psychiatric disorder.  

The claims file reflects that the veteran was involuntarily 
committed in October 1991 and January 1992 for symptoms of 
manic bipolar disorder.  

In May 1992, the veteran filed a claim for service connection 
for PTSD.  

In July 1992, the veteran filed a claim for a TDIU rating.  
He indicated that he had completed two years of college and 
hat last been employed in September 1984 as an assistant 
store manager.  The veteran attached to his claims form 
several letters from physicians, dated between 1989 and 1990, 
all of whom reported that the veteran was totally disabled 
due to his psychiatric symptoms, variously diagnosed as manic 
depressive disorder, chronic bipolar affective disorder, and 
depression.  

In an August 1992 letter, Bruce R. Tripp, D.D.S., wrote that 
the veteran had presented in May 1992 reporting that his 
teeth hurt all the time, with or without stimulus.  He said 
that "hot or cold hurts like hell."  The veteran also 
reported a horrible order and taste.  Upon clinical 
evaluation, gingival recession and toothbrush erosion on the 
roots of posterior teeth was noted.  The veteran also 
presented with a noticeable halitosis.  Periodontitis was 
diagnosed.  The veteran refused periodontal treatment and 
elected to extract teeth before additional bone loss 
occurred.  

In a September 1992 letter, a private health care provider 
said that the veteran had been seen on approximately six 
occasions to discuss the possibility that PTSD was incurred 
during his period of active duty in Korea.  The veteran 
reported having dreams which caused him to walk around his 
house at night, talking to Korean and Japanese people he 
perceived as being present.  The veteran also reported he had 
very little success in the work world throughout his life, 
with short lived jobs in general.  Talking about the Korean 
War reportedly caused the veteran to feel very anxious and 
upset.  After six counseling sessions, the veteran asked to 
take a month off from treatment, because he could not handle 
the stress of talking about his symptoms.  On the Mississippi 
Scale of Combat Related PTSD, the veteran scored 128, which 
was noted to be a significantly high number.  

The veteran was hospitalized at a private facility in October 
1992 for, in part, a recent exacerbation of PTSD.  It was 
noted that he had been receiving private psychotherapy and 
had become "severely involved" with PTSD when he began 
talking about the Korean War.  The veteran reported talking 
to Asians who were not present and seeing explosions.  He 
said he felt like he was going to be destroyed.  He also 
reported crying spells, decreased energy, and recurrent 
thoughts of overdosing.  He was admitted for treatment of 
PTSD and manic depression.  It was noted on admission that 
the veteran had had a long history of mental illness, 
including bipolar disorder.  The veteran was married with two 
daughters.  He still lived with his wife but reportedly had a 
lot of marital problems.  Mental status examination revealed 
that the veteran was depressed, talkative, circumstantial, 
tangential, tearful, anxious, and a bit agitated.  He also 
reported having suicidal thoughts and ideations.  He was 
hospitalized for nine days and diagnosed upon discharge as 
having PTSD, delayed, with recent exacerbation, and bipolar 
disorder, depressed, with flashback hallucinations, and 
suicidal ideations and thoughts.   

A psychological evaluation for the VA, dated in February 
1993, noted that the veteran reported that he had served as a 
rifleman in Korea, where he reportedly served in combat for 
10 1/2 months.  He said he had never been injured while in 
combat.  The veteran was unable to specifically recite a 
traumatic memory from Korea, stating that it was all bad and 
that he returned from service as a "war-torn ragged old man 
with decaying teeth" and tuberculosis.  He further stated 
that he was never bothered by actually being in combat but 
was always quite troubled by the senselessness of war in 
general.  He denied ever being frightened of being killed.

The veteran reported that he had held a long series of jobs 
after discharge, but said he had not worked since 1984, after 
being terminated from a job as a store clerk.  The veteran 
was still married to his first wife, and they had two grown 
daughters.  The marriage, according to the veteran, was 
unsatisfactory.  His wife reportedly refused accompany him in 
travel, which was his primary recreational activity.  The 
veteran was a member of several veterans' service 
organizations, although he reportedly had recently dropped 
out of the Moose organization.  He supported himself with 
100% Social Security disability as well as a small check he 
received from the VA for his service connected tuberculosis.  

The veteran noted that he had been hospitalized numerous 
times, including two involuntary commitments.  He reported 
that he was currently seeking outpatient treatment at a 
private mental health center near his home.  He also reported 
taking Lithium and Chlorpromazine.  He denied being an 
alcoholic or taking illegal drugs.  The veteran reported that 
he had made five or six suicide attempts, the most recent 
occurring in August 1992.  He stated that he continued to 
feel quite guilty about participating in the war and hated 
anything pertaining to the military.  He said he avoided 
movies and television programs on military subjects.  The 
veteran said he had only been arrested due to his psychiatric 
involuntary commitments and had never been charged with any 
crimes.  He denied any history of violence.

The veteran appeared six hours early for his evaluation.  He 
was dressed in clean, casual clothes, but was noted to be 
mildly disheveled.  He spoke in an extremely loud voice in 
spite of numerous requests to moderate himself.  He behaved 
in an expansive, manic fashion with pressured speech, flight 
of ideas, grandiosity, irritability, and quite poor controls.  
He finally agreed to a system where he would cease talking 
whenever the examiner cued him by raising his hand, but he 
had difficulty enforcing this limit on himself.  His recent 
and remote memory were remarkable, and insight was intact, 
but his judgment was extremely limited.  He appeared to be 
blatantly psychotic and also showed behavioral signs of 
uncontrollable restlessness.  During breaks in the 
examination, he roamed the parking lot, walking rapidly and 
talking with whomever was within earshot.  His speech was 
often tangential and hyperverbal.  In spite of all this, he 
never appeared physically aggressive nor in any way 
intimidating to the examiner nor to the clerical staff.  He 
was typically apologetic for his behavior, stating that "I 
am a manic, you know," or "I am sorry. . . . I have bipolar 
illness."  Intellectual level was estimated to be in the 
above average range.  The veteran's eyes reddened but 
otherwise there was no agitation when probed regarding his 
Korean War traumas.  He refused to go into any detail 
regarding these reported traumas, emphasizing simply that 
they were too upsetting.  However, his manic presentation did 
not change at such times with the exception of reddened eyes.  
There was no evidence of inebriation or of any organicity.    

Following a series of psychological tests, the examiner 
diagnosed the veteran as having bipolar disorder.  The 
examiner further noted that a definitive assessment of PTSD 
was not possible at the time, in part because it was not 
possible to elicit specific traumatic memories.  

The claims file reflects that the veteran was hospitalized in 
March 1993 for diagnosed moderate, manic phase bipolar 
disorder.  

In April 1993, the veteran underwent a VA neuropsychiatric 
examination, during which he was alert, cooperative, and 
casually dressed.  He answered questions and volunteered a 
great deal of information.  His speech was rapid and 
pressured, and there was some tangentiality.  The veteran's 
mood was somewhat elevated, and his affect was appropriate.  
There were no flight of ideas, delusions, hallucinations, 
ideas of reference, or suspiciousness.  The veteran was 
oriented times three and his remote and recent memory were 
good.  Insight and judgment appeared marginal.  The examiner 
diagnosed the veteran as having bipolar disorder and 
specifically concluded that there was an absence of necessary 
criteria for a diagnosis of PTSD.   

By an April 1993 rating decision, the RO denied service 
connection for PTSD, and also denied a TDIU rating.

In a June 1993 letter, a private health care provider 
concluded that the veteran had a dual diagnosis of bi-polar 
and PTSD, and that when he was experiencing emotional 
distress related to his PTSD, it often manifested during a 
manic phase of his bipolar disorder.  

In a July 1993 letter, V. Swaminthan, M.D., reported that he 
had treated the veteran at a private mental health center for 
four years, and at a private hospital on two occasions.  Dr. 
Swaminthan said that for the prior decade the veteran 
reportedly had periodic nightmares and would wake up talking 
to Chinese, Koreans, and Japanese.  Talking about the Korean 
War caused the veteran to feel very anxious, upset, 
emotional, restless, and agitated.  When the veteran 
attempted private therapy, he reportedly had to take time off 
after about six sessions because he could not handle the 
flashbacks and combat-related PTSD symptoms.  The veteran 
related that he would become distressed while watching 
television if the scenes involved a helicopter or Asian 
people.  During a session in July 1993, he reportedly became 
very fearful and cried.  Dr. Swaminthan concluded that the 
veteran's bipolar illness was reasonably stable on 
medication, but that he also had delayed PTSD, and suffered 
from nightmares, flashbacks, agitation, crying spells, and 
severe anxiety.  

In an August 1993 letter, Edwin W. Hoeper, M.D., concluded 
that the veteran had dual diagnoses: intermittent manic 
depressive disorder, mixed type (for which the veteran was 
currently on Lithium), and "severe" PTSD, characterized by 
nightmares, flashbacks, and startle response.  Dr. Hoeper 
also concluded that the veteran was unable to maintain normal 
social and work relations.  

The claims file reflects that the veteran had a brief 
counseling session in August 1993, during which he talked 
about his experiences in Korea.  He also reported that he 
would experience flashbacks and anxiety whenever he saw a 
television program relating to mountains, Koreans, or other 
Asian people.  The veteran also reported having a negative 
association with eating pork chops, because he had been on 
duty on a Korean mountain called "Pork Chop," on which he 
witnessed many deaths.  The veteran reported that he was 
stable on medication, some of which was for his bipolar 
disorder.  During an October 1993 counseling session, the 
veteran, who was noted to be 64 years old, reported a failed 
attempt to stay at a VA facility called Mountain Home because 
it reminded him of the military too much and generated 
flashbacks.  The veteran said he had recurrent visions of 
Korea in which he would see men loading parts of bodies into 
truck.  It was noted that the veteran continued on his 
medications and that he was not suicidal or assaultive.  

The veteran continued to seek outpatient care for his PTSD 
symptoms in November and December of 1993.  During a January 
1994 visit, the veteran became shaky, emotional, and tearful 
when talking about Korea.  He talked about drawing fire there 
and functioning under the orders of a major, killing people.  
The veteran feared that some children had been killed and he 
apparently felt guilty.  He said he still remembered coming 
back home and crying in his father's back yard.  No real 
auditory hallucinations were reported, nor was the veteran 
suicidal or assaultive.  He said that he took Lithium five 
times a day, which helped keep his manic depression under 
control. 

In a January 1994 letter, Dr. Hoeper noted that the veteran 
was apparently finding it difficult to be specific about his 
flashbacks because he would get worse when he talked about 
it.  Primarily his flashbacks were, according to Dr. Hoeper, 
about comrades who had been killed and the smell of death.

In a March 1994 letter, Dr. Hoeper reported that the veteran 
continued to have nightmares and flashbacks related to his 
Korean War experience.  His nightmares reportedly consisted 
of seeing a colonel, with whom he served, being mortared 
right next to him.  The veteran also reported having 
flashbacks and nightmares of putting parts of bodies on 
trucks.  Dr. Hoeper noted that the veteran startled easily 
and avoided most social contact.  

The veteran continued to seek outpatient treatment for PTSD 
in May 1994, although he was talking about a war in Japan and 
Russia, and apparently also spoke about unnecessary bombings.  
He said that he was continuing to take Lithium, and had not 
been manic, suicidal, or assaultive.  The veteran also denied 
having any hallucinations.  He discussed his grief over the 
recent death of a daughter.  The veteran continued to seek 
outpatient treatment in June 1994.  By July 1994, he reported 
that he could not watch a movie or any news with war themes 
or gun fire.  He also said he still had nightmares and 
anxiety.  The veteran was apparently still dealing with grief 
from his daughter's sudden death.  His marital relationship, 
according to the veteran, continued to be poor.  He was 
casually dressed and appropriately groomed, and was, 
according to the examiner, a little bit talkative.  There 
were no delusions.  During an August 1994 outpatient 
treatment session, the veteran was still discussing the death 
of his daughter.
 
In a June 1994 statement, the veteran indicated that he 
wanted to "reopen" a claim concerning service connection 
for a dental condition.

In an October 1994 letter, Victor Mallenbaum, Ph.D., noted 
that he saw the veteran on four different occasions that 
month.  The veteran reported having flashbacks of seeing 
bodies of people who had been killed in combat, and it 
appeared that he suffered from survivors guilt.  The veteran 
was presently taking Lithium, which was reportedly keeping 
his bipolar disorder, manic type, under control.  The veteran 
still had the tendency of speaking a little too loudly and 
sometimes rapidly.  However, he did not appear to be 
suffering from flight of thoughts.  The veteran insisted that 
his problem was no longer with bipolar disorder, but with 
PTSD.  Dr. Mallenbaum concluded that the veteran was indeed 
suffering from PTSD dating back to the Korean War.  

During a psychiatric evaluation in November 1994, the veteran 
was neatly groomed and casually attired.  He was cooperative 
with good eye contact.  Speech was pressured and the veteran 
spoke in an extremely loud tone of voice, appearing to be 
shouting.  There was some psychomotor agitation.  He was 
alert and oriented to time, place, and person.  The veteran's 
mood was even and his affect was somewhat irritable and 
constricted.  Thought process was mostly goal-directed but 
was often tangential and circumstantial.  There were no 
suicidal or homicidal ideations, nor any hallucinations or 
overt delusions or paranoia.  He appeared obsessed about 
having PTSD and having the VA system give him disability for 
this condition.  He had lacunae in his memory, being able to 
remember some events quite accurately and having no memory 
for other events.  He could spell "world" backwards and his 
abstractive ability was fair.  Insight was limited, judgment 
was fair, and reliability appeared questionable.  The veteran 
was diagnosed as having manic bipolar I disorder, and chronic 
PTSD.  His current GAF score was noted to be 41, while the 
GAF score for the prior year was 46.  

In a January 1995 letter, Thomas E. Long, Ph.D., summarized 
his findings from two interview session he had had with the 
veteran, who had been self-referred regarding long-standing 
adjustment difficulties.  The veteran was talkative and quite 
cooperative during the two sessions, although he reportedly 
had been quick to tear up when talking about his war 
experiences.  The veteran stated that he had frequent 
flashbacks connected with his war experiences, and excessive 
physiologic reactivity.  The veteran reported that he 
continued to live with his wife and that his marriage was the 
"best it's ever been."  He and his wife, who was retired, 
spent time together reading and talking.  Dr. Long 
recommended that the veteran continue with psychotherapy with 
his regular physician.   

During an April 1995 VA examination, the veteran reported 
continued nightmares and flashbacks, as well as very poor 
concentration and worsening anxiety.  He said that he was 
retired from a job at a liquor store.  He was casually 
dressed, well groomed, and polite.  His affect was reactive 
and he was tearful when discussing his Korea experiences.  
His thought process was goal-directed and the veteran was not 
delusional.  There were no suicidal or homicidal ideations, 
nor any violent thoughts.  The veteran was alert and oriented 
times three.  His attention and concentration were fair, as 
was his short and long term memory.  His GAF score was noted 
to be 65.

In June 1995, the veteran underwent another VA evaluation, 
during which he appeared mildly depressed and exhibited a 
broad range of affect.  He was verbal and mildly tangential, 
usually needing to be redirected.  When discussing his 
military experiences, there was a marked change in the 
veteran's affect.  He became more somber, his rate of speech 
slowed, and his voice decreased in volume.  The veteran 
reported he experienced both intrusive thoughts and 
nightmares of his military experiences several times per 
week.  Both of these symptoms elicited significant 
physiological arousal, particularly sweating.  The veteran 
described the intrusive thoughts as resembling a hangover.  
Following a nightmare, the veteran said, he was unable to 
return to sleep.  He said that he would usually drive to pass 
the time.  He reported that typically he had approximately 
three hours of interrupted sleep per night.

In the past, the veteran related, he made a conscious effort 
to avoid thinking about his experiences in Korea.  However, 
he now observed that by actively trying to avoid such 
thoughts, he was actually thinking about them.  He said he 
avoided activities and situations which might elicit such 
memories, including going places where he might encounter 
Asians, news reports of the Oklahoma City bombing, and things 
which reminded him of the military.  In general, the veteran 
reported decreased participation in previously pleasurable 
activities, including gardening, fishing, and athletics, 
especially baseball.  He also reported having elevated levels 
of anger and irritability, poor concentration, and an 
exaggerated startle response.  The veteran attributed his 
problems in concentration, especially while reading, to 
"flashes of memories."  Recently, he had reportedly begun 
to hide under his bed in response to thunder claps.  The 
veteran described his interactions with other people as 
"light."  He denied confiding in anyone, explaining that he 
did not trust people.  However, this lack of trust did not 
preclude him from interacting with people in a superficial 
manner.

The VA examiner noted that although the differential impact 
on functioning of PTSD versus bipolar disorder could not be 
determined, it was clear that in combination, these disorders 
had completely impaired the veteran's ability to establish 
and maintain both employment and his relationships with 
others.  It was recommended that the veteran continue 
pharmacotherapy with his current psychiatrist. 

The veteran underwent a VA neuropsychiatric examination in 
September 1995.  He said he was seeing private physicians (in 
addition to receiving VA treatment) and was presently taking 
Lithium and Chlorpromazine.  He stated that he had bipolar 
disorder but that this was not a problem at present.  The 
veteran reported that he had not slept for the last four 
nights.  According to the examiner, the veteran was not a 
good historian because of the presence of his hypomanic 
symptoms.

On examination, the veteran was alert and cooperative, with 
marked pressured speech, some loosening of associations, and 
flight of ideas.  There were no bizarre motor movements or 
tics.  His mood was elevated and the veteran admitted to 
having racing thoughts.  His affect was appropriate, and 
there were no delusions, hallucinations, ideas of reference, 
or suspiciousness.  He was oriented times three.  His remote 
and recent memory appeared to be good.  Insight and judgment 
were marginal and intellectual capacity was deemed adequate.  
The examiner commented that because of the veteran's present 
psychological state, an appropriate interview could not be 
conducted regarding his PTSD because of his elevated mood and 
associated symptoms.  It was suggested that the veteran 
contact his treating physicians because he had not slept in 
four days and he could get some treatment for his bipolar 
disorder. 

In December 1995, the veteran underwent psychiatric 
hospitalization at a VA facility, for evaluation of PTSD.  He 
complained of flashbacks and nightmares, and stated that he 
had had at least one flashback per day recently.  These 
flashbacks were reportedly triggered by military stories on 
television consisting of either general scenes of war, or a 
specific incident that the veteran recalled involving the 
death of a colonel, which he reportedly had witnessed during 
the Korean War.  He stated that he currently had 
approximately one nightmare per week involving the same 
scenes as his flashbacks.  He stated that he avoided 
television and war movies.  He said he could remember all of 
the details of his war traumas, stating that he had not 
forgotten any significant portion of the experiences.  He 
said he got along well with his wife and was able to make 
friends.  

The veteran stated that he wanted to quit avoided his 
feelings and face them.  He said he saw the future as living 
a happy life with his grandchildren.  He said he enjoyed 
writing, reading, visiting people, and traveling.  He 
complained of chronically poor sleep, reporting that he got 
approximately three hours of sleep per night.  He stated that 
he was afraid of sleeping because he thought "someone is 
gonna get ya."  He reported that he had outbursts of anger 
at no one in particular.  He complained of decreased 
concentration and an increased startle response.  The veteran 
said that his mood was depressed secondary to his PTSD 
symptoms and that he had chronic passive suicidal ideation 
which came and went.  Sometimes he thought it would be better 
to "lie down and die," although the veteran denied any plan 
or intent in that regard.  He reported that he had collected 
Social Security disability income since April 1985, and had 
not worked since 1984.  He had been married for 44 years and 
lived with his wife.  The veteran stated that things were 
going well with his family.  

The veteran was described as being cooperative and he made 
good eye contact.  He was occasionally tearful when talking 
of Korea.  He had normal psychomotor activity.  Speech was of 
increased rate and tone, with no latency and some pressure.  
Flow of thought was logical and sequential, although somewhat 
circumstantial.  The veteran denied homicidal ideation, 
auditory hallucinations, or visual hallucinations.  He 
described his mood as depressed and his affect was 
appropriate to subject, overall euthymic but somewhat labile.  
Insight and judgment were determined to be fair.  The veteran 
was completely oriented.

The veteran was provisionally diagnosed as having PTSD 
pending corroboration of his combat exposure and pending 
psychological testing done on this admission.  It was also 
noted that it was difficult to separate the veteran's bipolar 
symptoms from his possible PTSD symptoms.  The veteran was 
discharged following seven days of hospitalization.  His GAF 
score was noted to be 60.  

An MMPI test conducted while the veteran was hospitalized 
revealed a marked preoccupation with physical complaints 
suggestive of a longstanding rather than immediate reaction 
to stress.  It was noted that the veteran may have appeared 
somewhat cynical and pessimistic in his outlook on life.  
There may have also been complaints of depression, fatigue, 
and feeling weak, which were likely to be longstanding as 
well.  Underlying anger and hostility may have been a part of 
the veteran's clinical picture, as well.  The veteran may 
have manifested strong dependency needs, and fears and 
excessive worries were noted as well.  In summary, it was 
concluded that the veteran's evaluation data were suggestive 
of hostile dependency and a preoccupation with his physical 
symptoms.  Individual therapy geared toward learning 
appropriate expression of emotions and assertiveness training 
was recommended.

Private medical records reflect outpatient treatment of the 
veteran for flashbacks and nightmares between March 1996 and 
June 1996.  The veteran also was prescribed medication for 
his psychiatric symptoms during this period.  

By a November 1996 rating decision, the RO granted service 
connection for PTSD (assigning a 10 percent rating effective 
from May 13, 1992), and denied entitlement to a TDIU rating.

In January 1997, the veteran filed a statement seeking 
service connection for his teeth condition.  He stated that 
while serving in Korea, he suffered malnutrition.  This 
reportedly weakened his teeth so severely that, while serving 
on the front lines, three teeth had to be pulled.  According 
to the veteran, his conditioned worsened through the years 
and he ultimately had to have all of his teeth pulled.  

In January 1997, the veteran submitted a statement seeking a 
TDIU rating, stating that he had been awarded Social Security 
disability for his mental condition and that he had been 
unable to work since 1984. 

In February 1997, the veteran submitted another written 
statement, asserted that he had received dental work in 1951 
and 1952 on the front lines in North Korea, during which time 
three teeth were pulled.  He stated that his separation 
examination report noted that dental treatment was necessary.  
He stated that his teeth had severely decayed, due to neglect 
and malnutrition in service, and that he now had false teeth.

By a February 1997 rating decision, the RO denied eligibility 
for dental treatment and also denied service connection for 
extraction of three teeth. 

In a March 1997 letter, Dr. Michael K. Nunn, a private 
psychiatrist, wrote that the veteran had come to him with 
severe PTSD based on his military experiences in the Korean 
War.  Mr. Nunn attached to his letter the copy of a January 
1997 examination report, which noted that the veteran had a 
history of PTSD as well as bipolar disorder, schizophrenia, 
and schizoaffective disorder, bipolar type.  The veteran 
appeared to have manic qualities which centered around his 
Korean experience.  He moved into an association of the 
Korean War and became quite manic and very loose.  He 
appeared to be reliving the situation.  It was very difficult 
for the veteran to focus.  He became quite loud and 
demonstrated pressure of speech, poor attention, and poor 
concentration.  Many times he would close his eyes as he 
talked.  Apparently medication had helped him but did not 
control his mania.  

The veteran was casually dressed and kempt.  He was hypomanic 
and quite excitable, especially when discussing his war time 
experience.  The psychiatrist also noted that the veteran 
reported intrusive thoughts at night that kept him awake.  
The veteran reported sleeping from one and one half to three 
hours a night.  Attention and concentration were reportedly 
impaired.  It was noted that the veteran had had suicidal 
thoughts but was not suicidal at the time of the examination.  
He gave no indication of homicidal thoughts.  Intelligence 
appeared to be low average and he demonstrated concrete 
thought and fair abstract reasoning ability.   

In a March 1997 statement, the veteran again asserted that he 
had experienced malnutrition while in Korea and that this had 
resulted in the loss of three teeth due to gum decay.  He 
also indicated that he was applying for dental outpatient 
treatment only.

In April 1997, Dr. Nunn wrote that the veteran had severe 
PTSD and symptoms of bipolar disorder which were directly 
related to his PTSD.  Dr. Nunn also asserted that due to the 
severity of his PTSD, the veteran was 100 percent disabled 
and therefore unemployable.  He noted that the veteran's GAF 
score vacillated from 40 to 65, depending on his emotional 
state.  Dr. Nunn enclosed medical records which reflect 
outpatient counseling sessions with the veteran between 
January 1997 and April 1997.  During a number of these 
sessions, the veteran's lack of hygiene was noted.  
Medication continued to be prescribed during this period.

In another April 1997 letter, Dr. Nunn asked that the 
veteran's diagnosis, in the VA system, be changed from 
paranoid schizophrenia to PTSD.  Dr. Nunn asserted that this 
change could be helpful to the veteran's home environment as 
a diagnosis of paranoid schizophrenia had pejorative meaning 
to many people.  

Between June 1997 and July 1997, the veteran was hospitalized 
at a VA facility, following assaultive behavior toward his 
wife.  On admission, he was fully alert, disheveled, 
agitated, easily irritable, and wildly fluctuating in mood.  
His affect was labile and not appropriate to mood.  The 
veteran was talking loudly and in a voice which was rapid, 
pressured, difficult to interpret, and totally incoherent.  
He reportedly had racing thoughts, loosened associations, 
suspiciousness, and paranoia.  The veteran denied having any 
suicidal or homicidal thoughts.  His attention and 
concentration were very diminished, though his memory was 
fairly intact.  The veteran's judgment and insight were quite 
impaired.  However, in the last two days prior to discharge, 
he was found to be behaving rather appropriately.  His mental 
status was friendly and pleasant and he did not show any 
features of hypomanic behavior or psychosis.  Upon discharge, 
the veteran was diagnosed as having bipolar disorder, manic, 
with psychotic features, a history of PTSD, and rule out 
schizoaffective disorder.  The veteran's GAF score was noted 
to be 60 for the prior year, and was currently 40.

Between April 1998 and May 1998, the veteran was hospitalized 
in a private facility. He was admitted because of suicidal 
ideation, psychosis, and a feeling that someone was going to 
kill him.  GAF score on admission was 20.  It was noted that 
after his recent VA hospitalization, he was placed in a rest 
home.  While in the rest home, he decided to rent his own 
apartment and was attempting to live on his own.  The veteran 
decompensated before hospitalization, however.  He apparently 
had a very difficult time stabilizing during this 
hospitalization.  By discharge, he was alert and oriented and 
his mood was relatively level.  There was no evidence of 
delusions or hallucinations, and the veteran voiced no 
suicidal or homicidal thoughts.  Attention and concentration 
were improved.  Discharge diagnoses were PTSD and bipolar 
disorder, improved.  GAF score was 70. 

In a November 1998 letter, the veteran asserted that he was 
unable to work due to his PTSD.  

In July 1999, the veteran was examined by a private physician 
for the VA.  It was noted that he was currently on 
psychiatric medication and that he had been separated from 
his wife for two years.  The veteran had had two daughters, 
one of whom had passed away.  He denied use of alcohol or 
recreational drugs.  Upon examination, he appeared casually 
dressed with a neat appearance.  He was friendly and 
cooperative, and made good eye contact.  He presented with 
loud, pressured speech and mild psychomotor agitation.  The 
veteran described his mood as depressed, although he appeared 
slightly elevated and his affect was very animated and 
expressive.  His flow of thoughts was coherent but tangential 
and  circumstantial, with occasional loose associations 
noted.  Thought content was significant for grandiosity, 
religiosity, and with a fixed delusion that for the prior 20 
years, the Japanese had been planning to take over this 
country.  The veteran was alert and oriented times four.  He 
had poor concentration with moderate disturbance of 
attention.  Recall for both short term and remote memory 
appeared intact, although the veteran was unable to formally 
test with hypomatic state present.  He denied auditory or 
visual hallucinations, and also denied suicidal and homicidal 
thoughts.  The veteran's judgment was borderline and his 
insight was poor, although he reported the need to continue 
medications.

The veteran stated that all of his symptoms stemmed from his 
military service in North Korea, and he continued to report 
nightmares and flashbacks in which he recalled details of the 
war.  He reported poor sleep due to nightmares and intrusive 
thoughts every day.  He said he could not adjust and could 
not hold a job.  He tried to avoid "even pictures of 
soldiers."  He said he would get a tightness in his throat 
and complained that no one would ever let him tell his story.  
The veteran was diagnosed as having bipolar 1 disorder, 
hypomanic delusional, and PTSD, delayed onset, chronic.  His 
GAF score was noted to be 45, with the past year's GAF score 
ranging from 40 to 65.  

The examiner further concluded that both of the veteran's 
diagnoses of PTSD and bipolar disorder appeared severe enough 
to interfere with his social and occupational functioning.  
Finally, the examiner concluded that the June 1997 and April 
1998 hospitalizations were due to mainly to bipolar disorder 
since the documentation gave no specific details of PTSD, 
"which may well have been present and/or contributory."

In August 1999, the RO granted service connection for 
residuals of frozen feet; a 30 percent rating was assigned 
for the right foot, and a 30 percent rating was assigned for 
the left foot.

In a February 2000 addendum, the private physician who 
examined the veteran in July 1999 indicated that his GAF 
score due to bipolar disorder was 40, while his GAF score due 
to PTSD was 55.

In February 2000, the RO increased the rating for PTSD to 30 
percent.

In a March 2000 letter, Dr. Nunn stated that he had continued 
to treat the veteran for PTSD and opined that the veteran was 
unable to be gainfully employed.  

II.  Analysis

A.  Higher rating for PTSD

The veteran claims a rating higher than 30 percent should be 
assigned for PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A 1155; 38 C.F.R. Part 4. 

During the course of the veteran's appeal, the regulations 
pertaining to evaluating psychiatric disabilities were 
revised, effective November 7, 1996.  Either the old or new 
rating criteria may apply to his case, whichever are more 
favorable, although the new rating criteria only apply to the 
period of time since their effective date.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991); VAOPGCPREC 3-2000.

The old criteria for rating PTSD (38 C.F.R. § 4.132, Code 
9411 (1996)) provide that a 30 percent rating is assigned 
when there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating is assigned when the ability 
to maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132 for a 100 
percent rating were each independent bases for granting a 100 
percent rating). 

The new rating criteria for PTSD (38 C.F.R. § 4.130, Code 
9411 (2000)) provide that a 30 percent rating is to be 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. A 70 percent rating is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Upon review of the claims file, the Board finds that an 
evaluation of 100 percent for PTSD is warranted under either 
the old or new rating criteria.

The veteran has not held a job for many years, and the 
medical evidence shows that a psychiatric condition now 
renders him unable to work.  What is not so clear is whether 
service-connected PTSD alone (to the exclusion of non-
service-connected psychiatric conditions including a bipolar 
disorder) renders him unable to work.

While there is no doubt that the veteran has significant 
impairment from his non-service-connected bipolar disorder, a 
physician who examined the veteran for the VA in 1999 
concluded that both diagnoses, PTSD and bipolar disorder, 
were severe enough to interfere with the veteran's social and 
occupational functioning.  The Board is aware that this same 
physician later assigned a GAF score of 40 due to the bipolar 
disorder and 55 for the veteran's PTSD.  However, the Board 
notes that the veteran's GAF scores have been evaluated as 
low as 20 in the course of this appeal, and at times the low 
GAF scores were largely attributed to the service-connected 
PTSD.  Moreover, the veteran's private doctor, Dr. Nunn, has 
opined that his PTSD has made him unemployable.  

The evidence appears about equally divided as to whether or 
not the veteran's service-connected PTSD alone renders him 
demonstrably unable to obtain or retain employment (one of 
the alternative tests for a 100 rating under the old 
criteria) and whether or not his PTSD produces total 
occupational and social impairment (new criteria for a 100 
percent rating).  Applying the benefit-of-the-doubt rule, the 
Board finds that the criteria for a 100 percent rating for 
PTSD have been met, and a 100 percent rating for such 
condition is granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

B.  Eligibility for VA Dental Treatment

There are various categories of eligibility for VA outpatient 
dental treatment; some require that a dental condition be 
service connected, but some do not.  See various categories 
listed in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  One 
dental treatment eligibility category, known as Class IV, 
applies to veterans whose service-connected disabilities are 
rated 100 percent.  38 U.S.C.A. § 1712(a)(1)(G); 38 C.F.R. § 
17.161(h).  As discussed above, the veteran's PTSD has been 
determined by the Board to be 100 percent disabling, and he 
also has other compensable service-connected conditions.  As 
the veteran has service-connected disability which is rated 
100 percent, he is eligible for Class IV VA outpatient dental 
treatment.  Therefore, the veteran's claim for VA outpatient 
dental treatment is granted.  


ORDER

A 100 percent rating for PTSD is granted.

Entitlement to Class IV VA outpatient dental treatment is 
granted.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

